SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

241
CA 14-01621
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


JASON RUPP, PLAINTIFF-APPELLANT,

                      V                                          ORDER

JEREMY BURGER, DEFENDANT-RESPONDENT.


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (SHARI JO REICH OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HOGAN WILLIG, PLLC, AMHERST (GEFFREY GISMONDI OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered March 28, 2014. The order, insofar as
appealed from, granted the motion of defendant to dismiss the
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 20, 2015                      Frances E. Cafarell
                                                Clerk of the Court